Citation Nr: 0327550	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  02-06 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
poliomyelitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from September 1943 to 
February 1946.




The current appeal arose from a November 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO denied entitlement to an 
increased evaluation for poliomyelitis.

In May 2003 the veteran provided oral testimony before the 
undersigned Veterans Law Judge via a video conference hearing 
with the RO, a transcript of which has been associated with 
the claims file.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals (Board) or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.43 and 38.02.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2002).


In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 
02-7007, -7008, -7010 (Fed. Cir. Sept. 22, 2003), the United 
States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The CAFC found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.

The RO has not issued a VCAA notice letter to the veteran 
with respect to his current claim of entitlement to an 
increased evaluation for poliomyelitis.

The Board notes that the veteran was last examined by VA on 
October 2001.  During his May 2003 hearing he testified that 
his poliomyelitis was more disabling than shown on the 
previous examination.  The Board is of the opinion that 
contemporary comprehensive VA orthopedic as well as 
neurological examinations of the veteran would materially 
assist in the adjudication of the veteran's appeal.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).

Accordingly, this case is remanded for further action as 
follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).




2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of American v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated his poliomyelitis during the 
current year.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.  Regardless of the veteran's 
response, the VBA AMC should obtain all 
outstanding VA treatment reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).  
The VBA AMC should arrange for VA special 
orthopedic and neurological examinations 
of the veteran by an orthopedic surgeon 
and neurologist or other appropriate 
medical specialists including on a fee 
basis if necessary for the purpose of 
ascertaining the current nature and 
extent of severity of his service-
connected poliomyelitis.

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2002), and 38 C.F.R. § 4.124a (2002), 
and a separate copy of this remand must 
be made available to and reviewed by each 
examiner prior and pursuant to conduction 
and completion of the examinations.  The 
examiners must annotate their examination 
reports that the claims file was in fact 
made available for review in conjunction 
with the examinations.  Any further 
indicated special studies should be 
conducted.

The examiners should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by all identified anatomical 
regions in light of the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.124a, 
and such criteria should be addressed in 
the examination reports.  It is requested 
that the examiners provide explicit 
responses to the following questions:

(a) Does poliomyelitis involve the joint 
structure, muscles and nerves?

(b) Does poliomyelitis cause weakened 
movement, excess fatigability, and 
incoordination, and if so, the examiners 
should comment on the severity of these 
manifestations on the ability of the 
veteran to perform average employment in 
a civil occupation?  If the severity of 
these manifestations cannot be 
quantified, the examiners must so state.

(c) With respect to subjective complaints 
of pain, the examiners are requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to 
poliomyelitis, or the presence or absence 
of any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
poliomyelitis.

(d) The examiners are also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by poliomyelitis, and if such 
overlap exists, the degree to which the 
nonservice-connected problem creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected poliomyelitis.  If 
the functional impairment created by the 
nonservice-connected problem cannot be 
dissociated, the examiners should so 
indicate.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  In 
particular, the VBA AMC must review the 
claims file and ensure that all VCAA 
notice and development obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
American v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
an increased evaluation for 
poliomyelitis, and in so doing, address 
the applicability of the criteria under 
38 C.F.R. § 3.321(b)(1) (2002).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examinations without good cause shown may 
adversely affect the outcome of his claim for increased 
evaluation, and may result in the denial of his claim.  
38 C.F.R. § 3.655 (2002); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


